                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    VYNEEKA HOPKINS, as Parent and                             :
    Natural Guardian of C.A., a Minor,

                      Plaintiff.                               :            CIVIL ACTION
                                                               :            No. 18-5354
                      v.                                       :
                                                               :
    NICOLE YESSER, et al.,                                     :

                      Defendant.                               :

                                                         ORDER

           AND NOW, this _24th __ day of September, 2019, it is ORDERED as follows:

           1.        The Motions to Dismiss filed by Defendants Nicole Yesser (ECF No. 25), and

Rocco Manfredi and Bonsall Manfredi & Associates, P.C. (“BMA”) (ECF No. 23), are

GRANTED as to the substantive due process claim Plaintiff brings under 42 U.S.C. § 1983

against those Defendants. Pursuant to 28 U.S.C. § 1367(c)(3), the Court declines to exercise

supplemental jurisdiction over the state-law negligence claim Plaintiff brings against Yesser,

Manfredi, and BMA. Accordingly, both the § 1983 claim and the state-law negligence claim

brought against these Defendants are DISMISSED.1

           2.        Pursuant to 28 U.S.C. § 1367(c)(3), the Court declines to exercise supplemental

jurisdiction over the state-law intentional tort claims Plaintiff brings against Defendant Jamir

Hill. Accordingly, those claims are DISMISSED.2




1
  The dismissal of the state-law negligence claim is made without prejudice to Plaintiff’s re-filing of that claim in
state court.
2
    The dismissal of these claims is made without prejudice to Plaintiff’s re-filing these claims in state court.
                                    s/Anita B. Brody
                                    ____________________________________
                                    ANITA B. BRODY, J.



Copies VIA ECF AND MAIL 9/24/2019        Copies via U.S. Mail 9/24/2019

                                          Jamir Hill, NC-2292
                                          SSI Pine Grove
                                          189 Fyock Road
                                          Indiana PA 15701
